Citation Nr: 1533313	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  06-31 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for deep vein thrombosis of the left leg on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel





INTRODUCTION

The Veteran served on active duty from January 1984 to August 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the VA RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In October 2013, the Board remanded the Veteran's claim.  The Board notes that when its remand orders are not satisfied, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board's October 2013 remand instructed the RO to refer the question of whether an extraschedular rating was warranted for deep vein thrombosis of the left leg to VA's Under Secretary for Benefits or to VA's Director of the Compensation and Pension Service for appropriate consideration.  VA's Appeals Management Center did not refer the Veteran's claim as the Board instructed and instead simply provided the Veteran with an additional VA examination.  Accordingly, on remand, referral of this matter to the appropriate VA official is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Refer the question of whether an extraschedular rating for deep vein thrombosis of the left leg is warranted to VA's Under Secretary for Benefits or to VA's Director of the Compensation and Pension Service for appropriate consideration and any other action deemed necessary.

2.  Then, after ensuring any other necessary development has been completed, readjudicate the claim.  If action remains adverse to the Veteran, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




